SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of January 2014 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On January 22, 2014, DHT Holdings, Inc. (the “Company”) reached an agreement to acquire a very large crude carrier (a “VLCC”) built in 2006 from Gulf Eyadah Corporation for $47,500,000 and an agreement to acquire a VLCC built in 2007 from Gulf Sheba Shipping Ltd for $50,500,000.Both VLCCs will be delivered during February 2014.The Company has obtained a financing commitment to fund the acquisition of the VLCCs through a secured term loan facility (the “Term Loan Facility”) that will be between DNB Bank ASA, as lender, two special purpose companies (each a direct wholly owned subsidiary of the Company, and collectively, the “Borrowers”), and the Company, as guarantor.The Borrowers will be permitted to borrow up to $100,000,000 under the Term Loan Facility, split equally between two tranches, Tranche A and Tranche B.Borrowings under Tranche A will bear interest at a rate equal to a margin of 325 basis points plus LIBOR and will mature in March 2019. Borrowings under Tranche B will bear interest at a rate equal to a margin of 450 basis points plus LIBOR and will mature in May 2014, subject to earlier repayment in certain circumstances. Attached hereto as Exhibit 10.1 is the Memorandum of Agreement between the Company and Gulf Eyadah Corporation, dated as of January 22, 2014, and it is incorporated herein by reference. Attached hereto as Exhibit 10.2 is the Memorandum of Agreement between the Company and Gulf Sheba Shipping Ltd., dated as of January 22, 2014, and it is incorporated herein by reference. On December 2, 2013,the Companyannounced thatthe Companyreached an agreement pursuant to two contracts with Hyundai Heavy Industries Co. Ltd. (“HHI”) for the construction of two VLCCs with a contract price of $92.7 million each, including certain additions and upgrades to the standard specification. On January 8, 2014, the Company announced thatthe Companyexercised an option to construct a third VLCC with HHI with a contract price of $92.7 million, including certain additions and upgrades to the standard specification, pursuant to a third contract with HHI. Attached hereto as Exhibit 10.3 is the Shipbuilding Contract, Hull No. 2748, between the Company and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013, and it is incorporated herein by reference. Attached hereto as Exhibit 10.4 is the Shipbuilding Contract, Hull No. 2749, between the Company and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013, and it is incorporated herein by reference. Attached hereto as Exhibit 10.5 is the Option Agreement between the Company and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013, and it is incorporated herein by reference. Attached hereto as Exhibit 10.6 is the Shipbuilding Contract, Hull No. 2750, between the Company and Hyundai Heavy Industries Co., Ltd., dated as of January 8, 2014, and it is incorporated herein by reference. Attached hereto as Exhibit 99.1 are the Unaudited Condensed Consolidated Financial Statements for the Period Ended September 30, 2013, and it is incorporated herein by reference. EXHIBIT LIST Exhibit Description Memorandum of Agreement between the Company and Gulf Eyadah Corporation, dated as of January 22, 2014 Memorandum of Agreement between the Company and Gulf Sheba Shipping Ltd., dated as of January 22, 2014 Shipbuilding Contract, Hull No. 2748, between DHT Holdings, Inc. and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013 Shipbuilding Contract, Hull No. 2749, between DHT Holdings, Inc. and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013 Option Agreement between DHT Holdings, Inc. and Hyundai Heavy Industries Co., Ltd., dated as of November 28, 2013 Shipbuilding Contract, Hull No. 2750, between DHT Holdings, Inc. and Hyundai Heavy Industries Co., Ltd., dated as of January 8, 2014 Unaudited Condensed Consolidated Financial Statements for the Period Ended September 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: January 28, 2014 By: /s/Eirik Ubøe Eirik Ubøe Chief Financial Officer
